

Exhibit 10.5



 
 
 
 
 

--------------------------------------------------------------------------------


 
AMENDED AND RESTATED


MAVERICK TUBE CORPORATION


2004 OMNIBUS INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 
 
 
 
 




 

--------------------------------------------------------------------------------




AMENDED AND RESTATED


MAVERICK TUBE CORPORATION


2004 OMNIBUS INCENTIVE PLAN


 
 
Section 1.  Purposes


The Maverick Tube Corporation 2004 Omnibus Incentive Plan (the “Original Plan”),
which was adopted by the Board on February 11, 2004 and approved by the
stockholders of the Company at the 2004 Annual Meeting of Stockholders, was
amended and restated in its entirety by the Board on March 14, 2005. The
purposes of the Plan are to provide long-term incentives to those persons with
significant responsibility for the success and growth of the Company and its
subsidiaries, divisions and affiliated businesses, to associate the interest of
such persons with those of the Company’s stockholders, to assist the Company in
recruiting, retaining and motivating qualified employees on a competitive basis
and to ensure a pay for performance linkage for such employees.


Section 2.  Definitions


As used in the Plan, the following terms shall have the meanings set forth
below:


(a)  “Affiliate” means (i) any entity that, directly or indirectly through one
or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, in each case as determined
by the Committee.
 
(b)  “Award” means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Stock-Based Award or Cash Bonus Award granted under
the Plan.


(c)  “Award Agreement” means any written agreement, contract or other instrument
or document evidencing any Award granted under the Plan. Each Award Agreement
shall be subject to the applicable terms and conditions of the Plan and any
other terms and conditions (not inconsistent with the Plan) determined by the
Committee.


(d)  “Board” means the Board of Directors of the Company.


(e)  “Cash-Bonus Award” means any right granted under Section 6(f) of the Plan.


(f)  “Change in Control” is defined in Section 9(e) of the Plan.


(g)  “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
 
(h)  “Common Stock” means the common stock, having a par value of $0.01 per
share, of the Company.
 
 

--------------------------------------------------------------------------------


 

(i)  “Committee” means a committee of Directors designated by the Board to
administer the Plan, which shall initially be the Compensation Committee of the
Board. The Committee shall be comprised of not less than such number of
Directors as shall be required to permit Awards granted under the Plan to
qualify under Rule 16b-3 and Section 162(m) of the Code, and each member of the
Committee shall be a “Non-Employee Director.”


(j)  “Company” means Maverick Tube Corporation, a Delaware corporation, and any
successor corporation.


(k)  “Director” means a member of the Board, including any Non-Employee
Director.


(l)  “Eligible Person” means any officer or other key employee providing
services to the Company, any Subsidiary or any other person the Committee
determines to be an Eligible Person.


(m)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(n)  “Fair Market Value” means, on any given date (1) with respect to any
property (including, without limitation, any Shares or other securities), the
fair market value of such property determined by such methods or procedures as
shall be established from time to time by the Committee, and (2) with respect to
Common Stock, the average of the high and low market prices at which a Share of
Common Stock shall have been sold on such date (or the immediately preceding
trading day if such date was not a trading day) on the New York Stock Exchange
Composite Transactions Listing, as reported in the Wall Street Journal or such
other source as the Committee deems reliable; provided that, with respect to
Incentive Stock Options, the Fair Market Value shall be determined in accordance
with Section 422 of the Code.


(o)  “Incentive Stock Option” means an Option granted under Section 6(a) of the
Plan that is intended to qualify as an “incentive stock option” in accordance
with the terms of Section 422 of the Code or any successor provision.


(p)  “Non-Employee Director” means any Director who is not also an employee of
the Company or an “Affiliate” within the meaning of Rule 16b-3 and an “outside
director” within the meaning of Section 162(m) of the Code.


(q)  “Non-Qualified Stock Option” means an option granted under Section 6(a) of
the Plan that is not an Incentive Stock Option.


(r)  “Option” means an Incentive Stock Option or a Non-Qualified Stock Option.
 
(s)  “Other Stock-Based Award” means any right granted under Section 6(e) of the
Plan.
 
 
2

--------------------------------------------------------------------------------


 
(t)  “Participant” means an Eligible Person designated to be granted an Award
under the Plan.
 
(u)  “Performance Award” means any right granted under Section 6(d) of the Plan.


(v)  “Performance Goal” means the goals established by the Committee, based upon
one or more performance measures, as the condition(s) precedent to earning a
Performance Award.


(w)  “Performance Measures” means the criteria set out in Section 6(d) of the
Plan that may be used by the Committee as the basis for a Performance Goal.


(x)  “Performance Period” means the period established by the Committee during
which the achievement of Performance Goals is assessed in order to determine
whether and to what extent a Performance Award has been earned.


(y)  “Performance Shares” means shares of Common Stock awarded to a Participant
based on the achievement of Performance Goals during a Performance Period.


(z)  “Performance Units” means an Award denominated in shares of Common Stock,
cash or a combination thereof, as determined by the Committee, awarded to a
Participant based on the achievement of Performance Goals during a Performance
Period.


(aa)  “Person” means any individual or entity, including a corporation,
partnership, limited liability company, association, joint venture or trust.


(bb)  “Plan” means the Amended and Restated Maverick Tube Corporation 2004
Omnibus Incentive Plan, as amended from time to time, the provisions of which
are set forth herein.


(cc)  “Restricted Stock” means any Share granted under Section 6(c) of the Plan.


(dd)  “Restricted Stock Unit” means any unit granted under Section 6(c) of the
Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date.


(ee)  “Rule 16b-3” means Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, or any
successor rule or regulation.


(ff)  “Securities Act” means the Securities Act of 1933, as amended.


(gg)  “Share” or “Shares” means a share or shares of Common Stock or such other
securities or property as may become subject to Awards subject to an adjustment
made under Section 4(c) of the Plan.
 
 
3

--------------------------------------------------------------------------------


 
(hh)  “Stock Appreciation Right” means any right granted under Section 6(b) of
the Plan.
 
(ii)  “Subsidiary” means a corporation or other entity constituting a
“subsidiary corporation” under Section 424(f) of the Code, or any successor
provision.


Section 3.  Administration


(a)  Power and Authority of the Committee. The Plan shall be administered by the
Committee. Subject to the express provisions of the Plan and to applicable law,
the Committee shall have full power and authority to: (i) designate Eligible
Persons to receive Awards; (ii) determine the type or types of Awards to be
granted to each Participant under the Plan; (iii) determine the number of Shares
to be covered by (or the method by which payments or other rights are to be
determined in connection with) each Award; (iv) determine the terms and
conditions of any Award or Award Agreement, including time-based restrictions
and performance-based restrictions; (v) establish the Performance Measures for
achievement of Performance Goals with respect to Performance Awards; (vi) amend
the terms and conditions of any Award or Award Agreement and accelerate the
exercisability of any option or waive any restrictions relating to any Award;
provided that no action under his Section 3(a)(vi) shall be taken with respect
to an Award if such action would cause such Award to be subject to Section 409A
of the Code; (vii) determine whether, to what extent and under what
circumstances Awards may be exercised in cash, Shares, recourse promissory notes
(provided, however, that the par value of any Shares to be issued pursuant to
such exercise shall be paid in the form of cash, services rendered, personal
property, real property or a combination thereof and the acceptance of such
promissory notes does not conflict with Section 402 of the Sarbanes-Oxley Act of
2002) other securities, other Awards or other property, or canceled, forfeited
or suspended; (viii) construe and interpret the Plan and any instrument or
agreement, including an Award Agreement, relating to the Plan; (ix) establish,
amend, suspend or waive such rules and regulations and appoint such agents as it
shall deem appropriate for the proper administration of the Plan; and (x) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan. Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations and other decisions under or with respect to the Plan or any
Award shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon any Eligible Person and any
holder or beneficiary of any Award.
 
(b)  Power and Authority of the Board. Notwithstanding anything to the contrary
contained herein, the Board may, at any time and from time to time, without any
further action of the Committee, exercise the powers and duties of the Committee
under the Plan.
 
Section 4.  Shares Available for Awards


(a)  Shares Available. Subject to adjustment as provided in Section 4(c) of the
Plan, the maximum aggregate number of Shares available for issuance under the
Plan shall be
 
 
4

--------------------------------------------------------------------------------


 


750,000. Shares to be issued under the Plan may be either authorized but
unissued Shares or Shares reacquired and held in treasury. Notwithstanding the
foregoing, the number of Shares available for granting Incentive Stock Options
under the Plan shall not exceed 150,000, subject to adjustment as provided in
Section 4(c) of the Plan and subject to the provisions of Sections 422 and 424
of the Code or any successor provision.
 
(b)  Adjustments. In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of Shares (or
other securities or other property) that thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards and (iii) the purchase price or exercise
price with respect to any Award; provided, however, that the number of Shares
covered by any Award or to which such Award relates shall always be a whole
number and any adjustment made hereunder shall comply with Treasury Regulation
Section 1.424-1.
 
Notwithstanding the above, in the event (i) of any reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company or any other similar corporate transaction or
event or (ii) the Company shall enter into a written agreement to undergo such a
transaction or event, the Committee may, in its sole discretion, cancel any or
all outstanding Awards and pay to the holders of any such Awards that are
otherwise vested, in cash, the value of such Awards based upon the price per
share of capital stock received or to be received by other stockholders of the
Company in such event.
 
 
5

--------------------------------------------------------------------------------


 
Section 5.  Eligibility


Any Eligible Person shall be eligible to be designated a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an Incentive
Stock option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and directors who are also
employees), and an Incentive Stock option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a Subsidiary.


Section 6.  Awards


(a)  Options. The Committee is hereby authorized to grant Options to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:
 
(i)  Exercise Price. The purchase price per Share purchasable under an option
shall be determined by the Committee; provided, however, that such purchase
price shall not be less than 100% of the Fair Market Value of a Share on the
date of grant of such option.
 
(ii)  Option Term. The term of each Option shall be fixed by the Committee at
the time of grant, provided that no options shall be exercisable after ten years
from its Grant Date.
 
(iii)  Time and Method of Exercise. The Committee shall determine the time or
times at which an option may be exercised in whole or in part and the method or
methods by which, and the form or forms (including, without limitation, cash,
Shares, recourse promissory notes (provided, however, that the par value of any
Shares to be issued pursuant to such exercise shall be paid in the form of cash,
services rendered, personal property, real property or a combination thereof and
the acceptance of such promissory notes does not conflict with Section 402 of
the Sarbanes-Oxley Act of 2002) other securities, other Awards or other
property, or any combination thereof, having a Fair Market Value on the exercise
date equal to the applicable exercise price) in which, payment of the exercise
price with respect thereto may be made or deemed to have been made.
 
(iv)  Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options which are intended to qualify as Incentive Stock Options:
 
(A)  The Committee will not grant Incentive Stock Options in which the aggregate
Fair Market Value (determined as of the time the option is granted)
 
 
6

--------------------------------------------------------------------------------


 


of the Shares with respect to which Incentive Stock Options are exercisable for
the first time by any Participant during any calendar year (under this Plan and
all other plans of the Company and its Affiliates) shall exceed $100,000.
 
(B)  All Incentive Stock Options must be granted within ten years from the
earlier of the date on which the Original was approved by the stockholders of
the Company.
 
(C)  Unless sooner exercised, all Incentive Stock options shall expire and no
longer be exercisable no later than ten years after the date of grant; provided,
however, that in the case of a grant of an Incentive Stock Option to a
Participant who, at the time such Option is granted, owns (within the meaning of
Section 422 of the Code) stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or of its Affiliate, such
Incentive Stock Option shall expire and no longer be exercisable no later than
five years from the date of grant.
 
(D)  The purchase price per Share for an Incentive Stock Option shall be not
less than 100% of the Fair Market Value of a Share on the date of grant of the
Incentive Stock Option; provided, however, that, in the case of the grant of an
Incentive Stock Option to a Participant who, at the time such option is granted,
owns (within the meaning of Section 422 of the Code) stock possessing more than
10% of the total combined voting power of all classes of stock of the Company or
of its Affiliate, the purchase price per Share purchasable under an Incentive
Stock Option shall be not less than 110% of the Fair Market Value of a Share on
the date of grant of the Incentive Stock Option.
 
(E)  Any Incentive Stock Option authorized under the Plan shall contain such
other provisions as the Committee shall deem advisable, but shall in all events
be consistent with and contain all provisions required in order to qualify the
Option as an Incentive Stock Option.
 
(b)  Stock Appreciation Rights. The Committee is hereby authorized to grant
Stock Appreciation Rights to Eligible Persons subject to the terms of the Plan.
Each Stock Appreciation Right granted under the Plan shall confer on the holder
upon exercise the right to receive, as determined by the Committee, a number of
Shares equal to the excess of (i) the Fair Market Value of one Share on the date
of exercise over (ii) the grant price of the Stock Appreciation Right as
determined by the Committee, which grant price shall not be less than 100% of
the Fair Market Value of one Share on the date of grant of the Stock
Appreciation Right. Subject to the terms of the Plan, the grant price, term,
methods of exercise, dates of exercise, methods of settlement and any other
terms and conditions (including conditions or restrictions on the exercise
thereof) of any Stock Appreciation Right shall be as determined by the
Committee.
 
 
7

--------------------------------------------------------------------------------


 
(c)  Restricted Stock / Restricted Stock Units. The Committee is hereby
authorized to grant Restricted Stock and Restricted Stock Units to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:
 
(i)  Restrictions. The Committee shall impose such terms, conditions and/or
restrictions on any Restricted Stock or Restricted Stock Units granted pursuant
to the Plan as it may deem advisable including, without limitation: a
requirement that Participants pay a stipulated purchase price for each
Restricted Stock or each Restricted Stock Unit; restrictions based upon the
achievement of specific Performance Goals (Company-wide, divisional, and/or
individual); time-based restrictions on vesting; and/or restrictions under
applicable Federal or state securities laws. Unless otherwise determined by the
Committee at the time of grant, any time-based restriction period shall be for a
minimum of three years. To the extent the Restricted Stock or Restricted Stock
Units are intended to be deductible under Code Section 162(m), the applicable
restrictions shall be based on the achievement of Performance Goals over a
Performance Period, as described in Section 6(d) below.
 
(ii)  Payment of Units. Restricted Stock Units that become payable in accordance
with their terms and conditions shall be settled in cash, Shares of Common
Stock, or a combination of cash and Common Stock, as determined by the
Committee, and each Restricted Stock Unit shall be paid no later than two and
one-half months after the tax year in which the Restricted Stock Unit vests.
 
(iii)  No Disposition During Restriction Period. During the Restriction Period,
Restricted Stock may not be sold, assigned, transferred or otherwise disposed
of, or mortgaged, pledged or otherwise encumbered. In order to enforce the
limitations imposed upon the Restricted Stock, the Committee may (A) cause a
legend or legends to be placed on any certificates relating to such Restricted
Stock, and/or (B) issue “stop transfer” instructions, as it deems necessary or
appropriate.
 
(iv)  Dividend and Voting Rights. Unless otherwise determined by the Committee,
during the Restriction Period, Participants who hold Restricted Stock shall have
the right to vote such Restricted Stock as the record owner thereof. Unless
otherwise determined by the Committee, any dividends payable to a Participant
during the Restriction Period shall be distributed to the Participant only if
and when the restrictions imposed on the applicable Restricted Stock or
Restricted Stock Units lapse.
 
(v)  Stock Certificates. Each certificate issued for Restricted Stock shall be
registered in the name of the Participant and deposited with the Company or its
designee. At the end of the Restriction Period, a certificate representing the
number of Shares to which the Participant is then entitled shall be delivered to
the Participant free and clear of the restrictions. No certificate shall be
issued with respect to a Restricted Stock Unit unless and until such unit is
paid in Shares.
 
 
8

--------------------------------------------------------------------------------


 
(d)  Performance Awards. Subject to the provisions of the Plan, Performance
Awards may be granted either alone or in addition to other Awards made under the
Plan.
 
(i)  Grants. Subject to the provisions of the Plan, Performance Awards
consisting of Performance Shares or Performance Units may be granted to Eligible
Participants. Performance Awards may be granted either alone or in addition to
other Awards made under the Plan.
 
(ii)  Performance Goals. Unless otherwise determined by the Committee,
Performance Awards shall be conditioned on the achievement of Performance Goals
(which shall be based on one or more Performance Measures, as determined by the
Committee) over a Performance Period. The Performance Period shall be one year,
unless otherwise determined by the Committee.
 
(iii)  Performance Measures. The Performance Measure(s) to be used for purposes
of Performance Awards may be described in terms of objectives that are related
to the individual Participant or objectives that are Company-wide or related to
a subsidiary, division, department, region, function or business unit of the
Company in which the Participant is employed, and may consist of one or more or
any combination of the following criteria: stock price, market share, sales
revenue, cash flow, sales volume, earnings per share, return on equity, return
on assets, return on sales, return on invested capital, economic value added,
net earnings, total stockholder return, gross margin, and/or costs. The
Performance Goals based on these Performance Measures may be made relative to
the performance of other corporations.
 
(iv)  Negative Discretion. Notwithstanding the achievement of any Performance
Goal established under this Plan, the Committee has the discretion, by
Participant, to reduce some or all of a Performance Award that would otherwise
be paid.
 
(v)  Extraordinary Events. At, or at any time after, the time an Award is
granted, and to the extent permitted under Code Section 162(m) and the
regulations thereunder without adversely affecting the treatment of the Award
under the Performance Based Exception, the Committee may provide for the manner
in which performance will be measured against the Performance Goals (or may
adjust the Performance Goals) to reflect the impact of specific corporate
transactions, accounting or tax law changes and other extraordinary and
nonrecurring events.
 
(vi)  Interpretation. With respect to any Award that is intended to satisfy the
conditions for the Performance Based Exception under Code Section 162(m): (A)
the Committee shall interpret the Plan and this Section 6(d) in light of Code
Section 162(m) and the regulations thereunder; (B) the Committee shall have no
discretion to amend the Award in any way that would adversely affect the
treatment of the Award under Code Section 162(m) and the regulations thereunder;
and (C) such Award shall not be paid until the Committee shall first have
certified that the Performance Goals have been achieved.
 
 
9

--------------------------------------------------------------------------------


 
(vii)  Payments. Each Performance Award shall be paid no later than two and
one-half months after the tax year in which the Performance Award vests.
 
(e)  Other Stock-Based Awards. The Committee is hereby authorized to grant to
Eligible Persons, subject to the terms of the Plan, such other Awards that are
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares (included, without limitation,
securities convertible into Shares), as are deemed by the Committee to be
consistent with the purpose of the Plan. Shares or other securities delivered
pursuant to a purchase right granted under this Section 6(e) shall be purchased
for such consideration, which may be paid by such method or methods and in such
form or forms (including, without limitation, cash, Shares, recourse promissory
notes (provided, however, that the par value of any Shares to be issued pursuant
to such exercise shall be paid in the form of cash, services rendered, personal
property, real property or a combination thereof and the acceptance of such
promissory notes does not conflict with Section 402 of the Sarbanes-Oxley Act of
2002), other securities, other Awards or other property, or any combination
thereof) as are deemed by the Committee to be consistent with the purpose of the
Plan. The Company shall pay each such Award no later than two and one-half
months after the tax year in which the Award vests.
 
(f)  Cash-Bonus Awards. The Committee is hereby authorized to grant to Eligible
Persons, subject to the terms of the Plan, Cash-Bonus Awards that provide
participants with the opportunity to earn a cash payment based upon the
achievement of one or more Performance Goals for a period of time of one or more
years (the “Award Cycle”), as determined by the Committee. For each Award Cycle,
the Committee shall determine the relevant Performance Measurements, the
Performance Goal for each Performance Measurement, the level or levels of
achievement necessary for Awards to be paid, the weighting of the Performance
Goals if more than one Performance Goal is applicable, and the size of the
Awards. The Company shall pay each Cash-Bonus Award no later than two and
one-half months after the tax year in which such Cash-Bonus Award vests.
 
(g)  General.
 
(i)  Consideration for Awards. Awards may be granted for no cash consideration
or for any cash or other consideration as determined by the Committee,
consistent with the Plan and in compliance with applicable law.
 
(ii)  Awards Shall Only Be Granted Separately. Awards shall be granted
separately and shall not be granted in addition to or in tandem with any other
Award or any award granted under any plan of the Company or any Subsidiary.
 
(iii)  Forms of Payment under Awards. Subject to the terms of the Plan and the
requirements of applicable law, payments or transfers to be made by the Company
or an Affiliate upon the grant, exercise or payment of an Award may be made in
such form or forms as the Committee shall determine including, without
limitation, cash (other than Stock Appreciation Rights, which will be settled in
Shares), Shares, recourse promissory 
 
 
10

--------------------------------------------------------------------------------


 


notes (provided, however, that the acceptance of such promissory notes does not
conflict with Section 402 of the Sarbanes-Oxley Act of 2002), other securities,
other Awards or other property or any combination thereof, and may be made on
any schedule of payments or transfers, so long as all such payments and
transfers occur no later than two and one-half months after the tax year in
which the initial payment or transfer obligation vests, in each case in
accordance with rules and procedures established by the Committee.

(iv)  Limits on Transfer of Awards. No Award and no right under any such Award
shall be transferable by a Participant otherwise than by will or by the laws of
descent and distribution and the Company shall not be required to recognize any
attempted assignment of such rights by any Participant; provided, however, that,
if so determined by the Committee, a Participant may, in the manner established
by the Committee, designate a beneficiary or beneficiaries to exercise the
rights of the Participant and receive any property distributable with respect to
any Award upon the death of the Participant; provided, further, that, if so
determined by the Committee, a Participant may transfer a Non-Qualified Stock
Option to any “Family Member” (as such term is defined in the General
Instructions to Form S-8 or successor to such Instructions or such Form) at any
time that such Participant holds such Option, provided that the Participant may
not receive any consideration for such transfer, the Family Member may not make
any subsequent transfers other than by will or by the laws of descent and
distribution and the Company receives written notice of such transfer; provided,
further, that, if so determined by the Committee and except in the case of an
Incentive Stock Option, Awards may be transferable as determined by the
Committee. Except as otherwise determined by the Committee, each Award (other
than an Incentive Stock Option) or right under any such Award shall be
exercisable during the Participant’s lifetime only by the Participant or, if
permissible under applicable law, by the Participant’s guardian or legal
representative. Except as otherwise determined by the Committee, no Award (other
than an Incentive Stock Option) or right under any such Award may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or other encumbrance thereof shall be void and
unenforceable against the Company or any Affiliate.
 
(v)  Term of Awards. Subject to Section 6(a)(iv)(C) of the Plan, the term of
each Award shall be for such period as may be determined by the Committee;
provided, however, no Award shall have a term greater than ten years from the
date of the Award.
 
(vi)  Restrictions; Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Committee may direct appropriate stop transfer
orders and cause other legends to be placed on the certificates for such Shares
or other securities to reflect such restrictions. If the Shares or other
securities are traded on a securities exchange, the Company shall not be
required to deliver any Shares or other securities covered by an
 
 
11

--------------------------------------------------------------------------------


 


Award unless and until such Shares or other securities have been admitted for
trading on such securities exchange.
 
(vii)  Except as provided in Section 4(c) hereof, no option or Stock
Appreciation Right may be amended to reduce its initial exercise price and no
Option shall be canceled and replaced with options or Stock Appreciation Rights
having a lower exercise price, without the approval of the stockholders of the
Company or unless there would be no material adverse effect on the Company’s
financial statements as prepared in accordance with Generally Accepted
Accounting Principles.
 
(h)  Award Limitations. The maximum amount of Shares issuable in connection with
Awards that may be made in any calendar year shall not exceed 250,000, subject
to adjustment as provided in Section 4(c) of the Plan; provided, however, that
with respect to any calendar year following calendar year 2004, such maximum
amount of Shares shall be increased to the extent that Awards covering less than
250,000 Shares are made in a prior calendar year so that such unused Awards may
be carried forward to subsequent calendar years.
 
The maximum number of Options and Stock Appreciation Rights that may be granted
or issued under the Plan in any calendar year to any Participant during a single
calendar year is 150,000 Shares (subject to adjustment as provided for in
Section 4(c) of the Plan and this subsection (h)). The maximum amount of Awards
other than Options and Stock Appreciation Rights that may be made in any
calendar year to any Participant shall not exceed $2,000,000 or 150,000 Shares.
The maximum amount of Awards that may be made to a Participant for a Performance
Period greater than one year shall not exceed the foregoing annual maximum
multiplied by the number of full years in the Performance Period. The foregoing
annual limitation specifically includes the grant of any Award or Awards
representing "qualified performance-based compensation" within the meaning of
Section 162(m) of the Code.
 
Section 7.  Amendment and Termination; Adjustments


(a)  Amendments to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan at any time; provided, however, that, notwithstanding any
other provision of the Plan or any Award Agreement, without the approval of the
stockholders of the Company, no such amendment, alteration, suspension,
discontinuation or termination shall be made that, absent such approval:
 
(i)  violates the rules or regulations of the New York Stock Exchange or any
other securities exchange that are applicable to the Company;
 
(ii)  causes the Company to be unable, under the Code, to grant Incentive Stock
Options under the Plan;
 
(iii)  increases the number of shares authorized under the Plan as specified in
Section 4(a) of the Plan;
 
 
12

--------------------------------------------------------------------------------


 
(iv)  permits the award of Options or Stock Appreciation Rights at a price less
than 100% of the Fair Market Value of a Share on the date of grant of such
option or Stock Appreciation Right, as prohibited by Sections 6(a)(i) and
6(b)(ii) of the Plan or the repricing of options or Stock Appreciation Rights,
as prohibited by Section 6(g)(vii) of the Plan; or
 
(v)  would prevent the grant of Options or Stock Appreciation Rights that would
qualify under Section 162(m) of the Code.
 
(b)  Amendments to Awards. The Committee may waive any conditions of or rights
of the Company under any outstanding Award, prospectively or retroactively.
Except as otherwise provided herein or in an Award Agreement, the Committee may
not amend, alter, suspend, discontinue or terminate any outstanding Award,
prospectively or retroactively, if such action would adversely affect the rights
of the holder of such Award, without the consent of the Participant or holder or
beneficiary thereof. Except as provided in Section 4(c) of the Plan, in no event
may the Board reprice any award without first obtaining the approval of the
stockholders of the Company.
 
(c)  Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem desirable to
carry the Plan into effect.


Section 8.  Income Tax Withholding


In order to comply with all applicable federal, state or local income tax laws
or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal, state or local payroll, withholding, income
or other taxes, which are the sole and absolute responsibility of a Participant,
are withheld or collected from such Participant. In order to assist a
Participant in paying all or a portion of the federal, state and local taxes to
be withheld or collected upon exercise or receipt of (or the lapse of
restrictions relating to) an Award, the Committee, in its discretion and subject
to such additional terms and conditions as it may adopt, may permit the
Participant to satisfy such tax obligation by (i) electing to have the Company
withhold a portion of the Shares otherwise to be delivered upon exercise or
receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes (but only to the extent of the
minimum amount required to be withheld under applicable laws or regulations) or
(ii) delivering to the Company Shares other than Shares issuable upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes. The election, if any, must be
made on or before the date that the amount of tax to be withheld is determined.
 
 
13

--------------------------------------------------------------------------------



 
Section 9. Change in Control


Upon a Change in Control, the following shall occur:


(a)  Options and SARs. Effective on the date of such Change in Control, all
outstanding and unvested Options and Stock Appreciation Rights granted under the
Plan shall immediately vest and, in the case of Options, become exercisable, and
all Options then outstanding under the Plan shall remain outstanding in
accordance with their terms. Notwithstanding anything to the contrary contained
therein, in the event that any Option or Stock Appreciation Right granted under
the Plan becomes unexercisable during its term on or after a Change in Control
because: (i) the individual who holds such Option or Stock Appreciation Right is
involuntarily terminated (other than for cause) within two (2) years after the
Change in Control; (ii) such Option or Stock Appreciation Right is terminated or
adversely modified; or (iii) in the case of Options, shares of Common Stock are
no longer issued and outstanding, or no longer traded on a national securities
exchange, then the holder of such Option or Stock Appreciation Right shall
immediately be entitled to receive a lump sum cash payment equal to (A) the gain
on such Option or Stock Appreciation Right or (B) only if greater than the gain
and only with respect to Non-Qualified Stock Options, the Black-Scholes value of
such Option (as determined by a nationally recognized independent investment
banker chosen by the Company), in either case calculated on the date such Option
becomes unexercisable. For purposes of the preceding sentence, the gain on an
Option shall be calculated as the difference between the closing price per share
of Common Stock as of the date such Option becomes unexercisable less the Option
Exercise Price.
 
(b)  Restricted Stock/Restricted Stock Units. Upon a Change of Control, all
Restricted Stock and Restricted Stock Units shall immediately vest and be
distributed to Participants, effective as of the date of the Change of Control.
 
(c)  Performance Awards. Each Performance Award granted under the Plan that is
outstanding on the date of the Change in Control shall immediately vest and the
holder of such Performance Award shall be entitled to a lump sum cash payment
equal to the amount of such Performance Award payable at the end of the
Performance Period as if 100% of the Performance Goals have been achieved.


(d)  Timing of Payment. Any amount required to be paid pursuant to this Section
9 shall be paid as soon as practical after the date such amount becomes payable.
 
(e)  Change in Control. As used herein, the term “Change in Control,” with
respect to the Company, means, and shall be deemed to have occurred on the date
upon which (i) the Board (or, if approval of the Board is not required as a
matter of law, the stockholders of the Company) shall approve (A) any
consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of Common Stock
would be converted into cash, securities or other property, other than a merger
of the Company in which the holders of Common Stock immediately prior to the
merger have the same proportionate ownership of common stock of the surviving
corporation immediately after the merger, or (B)
 
 
14

--------------------------------------------------------------------------------


 


any sale, lease, exchange, or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the
Company, or (C) the adoption of any plan or proposal for the liquidation or
dissolution of the Company, or (ii) any person (as such term is defined in
Section 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), corporation, or other entity shall purchase any Common
Stock of the Company (or securities convertible into the Common Stock) for cash,
securities or any other consideration pursuant to a tender offer or exchange
offer, without the prior consent of the Board, or any such person, corporation
or other entity (other than the Company or any benefit plan sponsored by the
Company or any subsidiary) shall become the “beneficial owner” (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 35 percent or more of the combined voting
power of the then outstanding securities of the Company ordinarily (and apart
from rights accruing under special circumstances) having the right to vote in
the election of directors (calculated as provided in paragraph (d) of such Rule
13d-3 in the case of rights to acquire the Company’s securities), or (iii)
during any period of two consecutive years, individuals who at the beginning of
such period constitute the entire Board shall cease for any reason to constitute
a majority thereof unless the election, or the nomination for election by the
Company’s stockholders, of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period. With respect to any Award or portions thereof that are
deemed, at the time of grant or at any time thereafter, by the Committee to be
subject to Section 409A of the Code, an event shall only be deemed to be a
“Change of Control” under this Plan if such event is also an event described by
Section 409A(a)(2)(A)(v) of the Code as supplemented by Q&A 12,13 and 14 of
Notice 2005-1 issued by the Treasury Department and the Internal Revenue
Service.
 

Section 10.  General Provisions


(a)  No Rights to Awards. No Eligible Person or other Person shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Eligible Persons or holders or beneficiaries of
Awards under the Plan. The terms and conditions of Awards need not be the same
with respect to any Participant or with respect to different Participants.
 
(b)  Award Agreements. No Participant will have rights under an Award granted to
such Participant unless and until an Award Agreement shall have been duly
executed on behalf of the Company and, if requested by the Company, signed by
the Participant.
 
(c)  Plan Provisions Control. In the event that any provision of an Award
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan as set forth herein or subsequently amended, the terms of the Plan shall
control.
 
(d)  No Rights of Stockholders. Except with respect to Shares of Restricted
Stock as to which the Participant has been granted the right to vote, neither a
Participant nor the Participant’s legal representative shall be, or have any of
the rights and privileges of, a stockholder of the Company with respect to any
Shares issuable to such Participant upon the
 
 
15

--------------------------------------------------------------------------------


 


exercise or payment of any Award, in whole or in part, unless and until such
Shares have been issued in the name of such Participant or such Participant’s
legal representative without restrictions thereto.
 
(e)  No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other or additional compensation arrangements, and such arrangements may be
either generally applicable or applicable only in specific cases.
 
(f)  No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ, nor will it affect
in any way the right of the Company or an Affiliate to terminate such employment
at any time, with or without cause. In addition, the Company or an Affiliate may
at any time dismiss a Participant from employment free from any liability or any
claim under the Plan or any Award, unless otherwise expressly provided in the
Plan or in any Award Agreement. Nothing in this Plan shall confer on any person
any legal or equitable right against the Company or any Affiliate, directly or
indirectly, or give rise to any cause of action at law or in equity against the
Company or an Affiliate. The Awards granted hereunder shall not form any part of
the wages or salary of any Eligible Person for purposes of severance pay or
termination indemnities, irrespective of the reason for termination of
employment. Under no circumstances shall any person ceasing to be an employee of
the Company or any Affiliate be entitled to any compensation for any loss of any
right or benefit under the Plan which such employee might otherwise have enjoyed
but for termination of employment, whether such compensation is claimed by way
of damages for wrongful or unfair dismissal, breach of contract or otherwise. By
participating in the Plan, each Participant shall be deemed to have accepted all
the conditions of the Plan and the terms and conditions of any rules and
regulations adopted by the Committee and shall be fully bound thereby.
 
(g)  Governing Law. The validity, construction, and effect of the Plan or any
Award, and any rules and regulations relating to the Plan or any Award, shall be
determined in accordance with the internal laws, and not the law of conflicts,
of the State of Missouri.
 
(h)  Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.
 
(i)  No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and an Eligible Person or any
other Person. To the extent that any Person acquires a right to receive payments
from the Company or any Affiliate pursuant to an
 
 
16

--------------------------------------------------------------------------------


 


Award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Affiliate.
 
(j)  Other Benefits. No compensation or benefit awarded to or realized by any
Participant under the Plan shall be included for the purpose of computing such
Participant’s compensation under any compensation-based retirement, disability,
or similar plan of the Company unless required by law or otherwise provided by
such other plan.
 
(k)  No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Shares or whether such fractional
Shares or any rights thereto shall be canceled, terminated or otherwise
eliminated.
 
(l)  Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction-or interpretation of
the Plan or any provision thereof.
 
(m)  Section 16 Compliance; Section 162 (m) Administration. The Plan is intended
to comply in all respects with Rule 16b-3 or any successor provision, as in
effect from time to time, and in all events the Plan shall be construed in
accordance with the requirements of Rule 16b-3. If any Plan provision does not
comply with Rule 16b-3 as hereafter amended or interpreted, the provision shall
be deemed inoperative. The Board of Directors, in its absolute discretion, may
bifurcate the Plan so as to restrict, limit or condition the use of any
provision of the Plan with respect to persons who are officers or directors
subject to Section 16 of the Exchange Act without so restricting, limiting or
conditioning the Plan with respect to other Eligible Persons. With respect to
Options and Stock Appreciation Rights, the Company intends to have the Plan
administered in accordance with the requirements for the award of “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code.
 
(n)  Conditions Precedent to Issuance of Shares. Shares shall not be issued
pursuant to the exercise or payment of the purchase price relating to an Award
unless such exercise or payment and the issuance and delivery of such Shares
pursuant thereto shall comply with all relevant provisions of law, including,
without limitation, the Securities Act, the Exchange Act, the rules and
regulations promulgated thereunder, the requirements of any applicable Stock
Exchange and the Delaware General Corporation Law. As a condition to the
exercise or payment of the purchase price relating to such Award, the Company
may require that the person exercising or paying the purchase price represent
and warrant that the Shares are being purchased only for investment and without
any present intention to sell or distribute such shares if, in the opinion of
counsel for the Company, such a representation and warranty is required by law.
 
(o)  Nonexclusivity of the Plan. Neither the submission of the Plan, the
approval of the Plan by the stockholders of the Plan nor the failure of such
stockholders to approve the Plan shall in any way limit the power of the Board
to adopt such other incentive arrangements deemed desirable by it, including
without limitation, the awarding of cash bonuses, subject to
 
 
17

--------------------------------------------------------------------------------


 


any stockholder approval as may be required by law, regulatory rules or the New
York Stock Exchange rules.
 
Section 12.  Effective Date of the Plan


The Plan shall be deemed to be effective upon the adoption by the Board of the
Original Plan, which occurred on February 11, 2004.


Section 13.  Term of the Plan


No Award shall be granted under the Plan after the tenth anniversary of the
adoption of the Original Plan or any earlier date of discontinuation or
termination established pursuant to Section 7(a) of the Plan. However, unless
otherwise expressly provided in the Plan or in an applicable Award Agreement,
any Award theretofore granted may extend beyond such date, and the authority of
the Committee provided for hereunder with respect to the Plan and any Awards,
and the authority of the Board to amend the Plan, shall extend beyond the
termination of the Plan.




18

--------------------------------------------------------------------------------




